DETAILED ACTIONα

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
Regarding claims 1, 8, 14, and 21, applicant argues that “while Park generally discusses reference signals and power control, nowhere does Park discuss changing and updating a set of resources for a downlink reference signal. Additionally, although Park mentions messages including reference signal information, Park does not teach or suggest a first message indicating a first set of downlink reference signal resources and a second message indicating a second set of downlink reference signal resources, nor that the second message may have a format for updating reference signal configurations ... The discussions in Park cited above generally describe various parameters and configurations for transmitting uplink SRS. But nowhere, at the portions of Park cited by the Office Action or elsewhere, does Park discuss a set of configured downlink reference signal resources changing. For example, Park does not teach or suggest a "first message for uplink power control that indicates a first set of configured reference signal resources for a downlink reference signal," as recited in amended independent claim 1. The Office Action appears to equate the "SRS configuration control information (DCI) from the eNB" (Id. T [0469]) of Park to the claimed "first message". The SRS configuration information includes "a parameter set (including, e.g., a default power value P0, an inverse compensation information/ratio a, a downlink reference signal for estimation/calculation of pathloss, etc.) for power control of SRS." Id. T [0470]. While Park mentions that the parameter set includes a downlink reference signal, nowhere does Park describe resources for the downlink reference signal, nor that downlink reference signal resources may be indicated in the SRS configuration message. Indeed, Park only states that the parameter set is for power control "for each SRS resource set," which "may include one or more SRS resources," (see id.) but the SRS resources are not indicated in the SRS configuration message, and in any case, SRS resources are uplink resources. Neither does Park teach or suggest "receiving, based at least in part on the first set of reference signal resources changing, a second message that indicates a second set of reference signal resources for the downlink reference signal," as recited in amended independent claim 1. The Office Action alleges that "when the channel varies and beam change/switching is required, a second message is sent with a new set of SRS resources for the adjustment transmission power control of the new beams." Office Action, p. 4. (citing Park T? [0347], [0374], [0475]). But, as discussed above, Park does not disclose the first set of downlink reference signal resources, and in any case, SRS resources are not downlink reference signal resources. Additionally, the portions of Park cited by the Office Action refer to separate operations performed by the UE based on respective trigger messages, and do not describe "the first set of reference signal resources changing," as claimed, nor "a second message [that] is sent with a ” in pages 8-11.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., changing and updating a set of resources for a downlink reference signal ... a first set of downlink reference signal resources ... a second set of downlink reference signal resources ... a set of configured downlink reference signal resources changing ... downlink reference signal resources may be indicated in the SRS configuration message ... a message that includes an indication of a set resources ... indicating a new set of downlink reference signal resources for a same downlink reference signal ... updating resources in uplink power control for a downlink reference signal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Amended independent claim 1 recites “receiving a first message for uplink power control that indicates a first set of configured reference signal resources for a downlink reference signal”. The applicant appears to equate “downlink reference signal resources” to the claimed “reference signal resources”. The claim merely recites “a first set of configured reference signal resources”, which does not limit to “downlink reference signal resources” as stated by the applicant. Additionally, it is reasonable for the examiner to interpret “for a downlink reference signal” is referring to “receiving a first message” since the claim merely recites “receiving a first message for uplink power control that indicates a first set of configured reference signal resources for a downlink reference signal”. 
In particular, Park discloses receive a first message [see Fig. 13, S1301, para. 469; the UE receives SRS configuration control information (DCI) from the eNB] for uplink power control [see para. 472; the transmission power of the SRS is determined based on the downlink pathloss estimation value calculated by the UE using the downlink reference signal indicated by the parameter set for the power control of the SRS] that indicates a first set of configured reference signal resources [see para. 470; the SRS configuration information includes a parameter set (including, e.g., a default power value P0, an inverse compensation information/ratio a, a downlink reference signal for estimation/calculation of pathloss, etc.) for power control of SRS for each SRS resource set and the SRS resource set includes one or more SRS resources] for a downlink reference signal [see para. 470, 472; the SRS configuration control information (DCI) includes the parameter set which indicated the downlink reference signal], wherein the downlink reference signal comprises a path loss reference signal [see para. 400, 403-404; the downlink reference signal comprises a pathloss reference signal]; and receiving, based at least in part on the first set of reference signal resources changing, a second message [see para. 473; receive, based on the downlink reference signal changing, a second message (MAC CE, DCI, etc.)] that indicates a second set of reference signal resources [see para. 347, 374, 473-475; that indicates a new set of SRS resources for the adjustment of transmission power values. See para. 475; when the power control adjustment is triggered, transmission power values of the SRS on all SRS resources are adjusted. See para. 347; the TPC command is used to compensate channel variations due to fast fading ... SRS power is adjusted by the TPC command signaled in UL grant DCI. See para. 374; when the beam change (or switching) is performed ... in a situation where candidate beams that may be a subject to which the SRS transmission are defined/configured as beam 1, beam 2, ..., beam 4, the "SRS beam set” may include all of four beams and for example, may be configured to include only beam 2 and beam 3 (here, such a configuration may then be reconfigured by a third layer (L3) (e.g., RRC) and/or L2 (e.g., MAC) and/or L1 (e.g., DCI). When a specific "SRS beam set" is thus configured and the specific SRS triggering message is received, the UE may operate to perform both SRS transmission for beam 2 and SRS transmission for beam 3 to SRS resource(s) indicated by the corresponding triggering or configured in advance] for the downlink reference signal [see para. 473; the second message (MAC CE, DCI, etc.) is for the downlink reference signal], wherein the second message comprises a medium access control (MAC) control element [see para. 473; the second message comprises (MAC CE, DCI, etc.)] having a format associated with updating reference signal configurations [see para. 473; the MAC CE is used to update/change the downlink reference signal; see para. 347; DCI format 3/3A associated with updating reference signal configurations]; and updating, in the uplink power control, the first set of reference signal resources with the second set of reference signal resources based at least in part on receiving the second message [see para. 473-475; based on receiving the second message (MAC CE, DCI, etc.), update the parameter set with the new set of SRS resources for the adjustment of transmission power values of the SRS on all SRS resources. See para. 374; the SRS beam set 1 to 4 is reconfigured to the SRS beam set 2, 3].
In view of the above response, amended independent claims 1, 8, 14, and 21 are not allowable over Park. 

Claim Objections
Claims 3-6, 10-13, 16-17, 19-20, and 23-26 are objected to because of the following informalities:  
Claims 3, 10, 16, and 23 recites “uplink power control” in line 2. For clarity, it is suggested to replace with “the uplink power control”.
Claims 4-6, 11-13, 17, 19-20, and 24-26 are also objected since they are depended on the objected claims set forth above
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-8, 10-21, and 23-26 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, 14, and 21 recites “wherein the second message comprises a medium access control (MAC) control element having a format associated with updating reference signal configurations”.
The specification discloses
[0005] The described techniques relate to improved methods, systems, devices, and apparatuses that support techniques for updating reference signals. Generally, the described techniques provide for dynamic updates to reference signals, including beam failure detection reference signals (BFD-RSs) and path loss reference signals, through a medium access control (MAC) control element (MAC-CE) or downlink control information (DCI). In such cases, a particular MAC-CE or DCI format for updating reference signal configurations may be used to quickly update a configuration of a reference signal, which may avoid reconfiguration latency (such as when reference signals are reconfigured via radio resource control (RRC) signaling) and/or reduce signaling overhead in the system. As an example, when a quasi co-location (QCL) parameter of a monitored control resource set (CORESET) changes, the QCL of a corresponding BFD-RS may be dynamically updated via the MAC-CE or DCI based on the change. For instance, a periodic channel state information reference signal (CSI-RS) may be dynamically updated by the MAC-CE or DCI, where the periodic CSI-RS may be utilized for the BFD-RS. In another example, a semi-persistent CSI-RS or aperiodic CSI-RS may be configured as the BFD-RS, and their QCL may also be quickly updated by MAC-CE or DCI when the QCL of the CORESET changes.
[0023] As described herein, a particular MAC-CE or DCI format that is associated with updating reference signal configuration may be used to update the BFD-RS to avoid reconfiguration latency and reduce signaling overhead in the system. For example, the QCL of periodic CSI-RS may be dynamically updated by the MAC-CE or DCI, at least when the periodic CSI-RS is for BFD-RS. Thus, the QCL of the original BFD-RS may be quickly updated without a large number of periodic CSI-RS. In another example, a semi-persistent CSI-RS or aperiodic CSI-RS may act as a BFD-RS, and if the semi-persistent CSI-RS or aperiodic CSI-RS are explicitly configured as BFD-RS, their QCL may be quickly updated by MAC-CE or DCI.
[0062] In some cases, base station 105 may transmit a new MAC-CE or DCI format that may be used to change the BFD-RS at UE 115 to avoid reconfiguration delays and reduce signaling overhead (e.g., RRC signaling) in the system 100. For instance, when the QCL of antenna ports at the UE 115 need to be updated, the QCL of periodic CSI-RS may be dynamically updated at UE 115 by the MAC-CE or DCI from base station 105, at least when the periodic CSI-RS is for BFD-RS. Thus, the QCL of the original BFD-RS may be quickly updated without the need of a large number of periodic CSI-RS. In another example, a semi-persistent CSI-RS or aperiodic CSI-RS may act as a BFD-RS.
[0066] In beam failure recovery, when the QCL of a monitored CORESET changes for UE 115-a, a control message 220 (e.g., a new MAC-CE or DCI format) may be used to update the reference signal 215 parameters (e.g., BFD-RS parameters) to avoid reconfiguration latency and reduce signaling overhead in the system. For example, the QCL of periodic CSI-RS may be dynamically updated by control message 220 (e.g., MAC-CE or DCI), at least when the reference signal 215 is periodic CSI-RS is for BFD-RS. Thus, the QCL of the original reference signal 215 (e.g., BFD-RS) may be quickly updated without the need of a large number of periodic CSI-RS. In another example, reference signal 215 may be a semi-persistent or aperiodic reference signal. For example, a semi-persistent or aperiodic reference signal 215 (e.g., CSI-RS) may act as a BFD-RS, and if the semi-persistent CSI-RS or aperiodic CSI-RS are explicitly configured as BFD-RS, their QCL may be quickly updated by control message 220 (e.g., MAC-CE or DCI).
[0077] At 330, base station 105-b may transmit, via one or more of MAC-CEs or DCI, the updated configuration of the reference signal. For instance, a format of the downlink control information may indicate the reference signal being configured with the second quasi co-location parameter.
[0128] In some examples, the UE configuration component 915 may determine whether a path loss reference signal corresponding to the uplink beam is configured. In some examples, the UE configuration component 915 may identify the updated configuration based on a format of the DCI. In some examples, the UE configuration component 915 may receive an RRC message including the configuration of the reference signal, where the first QCL parameter is indicated by a transmission configuration indicator state identifier within the RRC message. In some cases, the configuration indicates that the reference signal includes the semi-persistent CSI-RS or the aperiodic CSI-RS for beam failure detection.
[0164] In some cases, a format of the DCI indicates the reference signal being configured with the second QCL parameter. In some cases, the spatial relation reference signal corresponds to a set of physical uplink control channel resources. In some cases, the spatial relation reference signal corresponds to a set of SRS resources indicated by an SRS resource indicator.
[0204] In example 7, the method of examples 1-6 may include identifying the updated configuration based on a format of the DCI.
[0223] In example 26, the method of examples 23-25 may include a format of the DCI indicating the reference signal being configured with the second QCL parameter.
	It is unclear how a MAC-CE having a format associated with updating reference signal configurations. The specification describes a format of the DCI for updating reference signal configurations. But nowhere does the specification discuss a format of the MAC-CE. The specification therefore does not describe “a medium access control (MAC) control element having a format associated with updating reference signal configurations” as recited in amended independent claims 1, 8, 14, and 21.
	For the purpose of examination, examiner will interpret the claims as best understood.
Claims 2-7, 10-13, 15-20, and 23-26 are also rejected since they are depended on the rejected claims set forth above.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14, line 15, recite “the power control”. It is unclear whether or not it is referring to “uplink power control” in line 7. For the purpose of examination, examiner will interpret the claims as best understood.
Claims 15-20 are also rejected since they are depended on the rejected claim set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-21, and 23-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2019/0199554 A1, hereinafter “Park”).

Regarding claim 1, Park discloses a method for wireless communications [see Fig. 13, para. 469-481; a method for wireless communication], comprising:
receiving a first message [see Fig. 13, S1301, para. 469; the UE receives SRS configuration control information (DCI) from the eNB] for uplink power control [see para. 472; the transmission power of the SRS is determined based on the downlink pathloss estimation value calculated by the UE using the downlink reference signal indicated by the parameter set for the power control of the SRS] that indicates a first set of configured reference signal resources [see para. 470; the SRS configuration information includes a parameter set (including, e.g., a default power value P0, an inverse compensation information/ratio a, a downlink reference signal for estimation/calculation of pathloss, etc.) for power control of SRS for each SRS resource set and the SRS resource set includes one or more SRS resources] for a downlink reference signal [see para. 470, 472; the SRS configuration control information (DCI) includes the parameter set which indicated the downlink reference signal], wherein the downlink reference signal comprises a path loss reference signal [see para. 400, 403-404; the downlink reference signal comprises a pathloss reference signal]; and
receiving, based at least in part on the first set of reference signal resources changing, a second message [see para. 473; receive, based on the downlink reference signal changing, a second message (MAC CE, DCI, etc.)] that indicates a second set of reference signal resources [see para. 347, 374, 473-475; that indicates a new set of SRS resources for the adjustment of transmission power values. See para. 475; when the power control adjustment is triggered, transmission power values of the SRS on all SRS resources are adjusted. See para. 347; the TPC command is used to compensate channel variations due to fast fading ... SRS power is adjusted by the TPC command signaled in UL grant DCI. See para. 374; when the beam change (or switching) is performed ... in a situation where candidate beams that may be a subject to which the SRS transmission are defined/configured as beam 1, beam 2, ..., beam 4, the "SRS beam set” may include all of four beams and for example, may be configured to include only beam 2 and beam 3 (here, such a configuration may then be reconfigured by a third layer (L3) (e.g., RRC) and/or L2 (e.g., MAC) and/or L1 (e.g., DCI). When a specific "SRS beam set" is thus configured and the specific SRS triggering message is received, the UE may operate to perform both SRS transmission for beam 2 and SRS transmission for beam 3 to SRS resource(s) indicated by the corresponding triggering or configured in advance] for the downlink reference signal [see para. 473; the second message (MAC CE, DCI, etc.) is for the downlink reference signal], wherein the second message comprises a medium access control (MAC) control element [see para. 473; the second message comprises (MAC CE, DCI, etc.)] having a format associated with updating reference signal configurations [see para. 473; the MAC CE is used to update/change the downlink reference signal; see para. 347; DCI format 3/3A associated with updating reference signal configurations]; and
updating, in the uplink power control, the first set of reference signal resources with the second set of reference signal resources based at least in part on receiving the second message [see para. 473-475; based on receiving the second message (MAC CE, DCI, etc.), update the parameter set with the new set of SRS resources for the adjustment of transmission power values of the SRS on all SRS resources. See para. 374; the SRS beam set 1 to 4 is reconfigured to the SRS beam set 2, 3].

Regarding claim 2, Park discloses wherein the updating comprises overwriting, in the uplink power control, the first set of reference signal resources with the second set of reference signal resources based at least in part on receiving the second message [see para. 473-475; based on receiving the second message (MAC CE, DCI, etc.), update the parameter set with the new set of SRS resources for the adjustment of transmission power values of the SRS on all SRS resources. See para. 374; the SRS beam set 1 to 4 is reconfigured to the SRS beam set 2, 3], the method further comprising:
estimating a path loss for an uplink bandwidth part based at least in part on the second set of reference signal resources associated with the path loss reference signal [see para. 472, 475; the transmission power of the SRS is determined based on the downlink pathloss estimation value calculated by the UE using the downlink reference signal indicated by the parameter set for the uplink power control of the SRS].

Regarding claim 3, Park discloses wherein the first message comprises a radio resource control message for uplink power control [see 469-472; the SRS configuration control information (DCI) comprises the downlink reference signal (RRC message) for determining the transmission power of the SRS].

Regarding claim 4, Park discloses wherein the uplink power control comprises a physical uplink shared channel power control [see para. 477-478, 481; the uplink power control comprises PUSCH power control].

Regarding claim 5, Park discloses wherein the uplink power control comprises the sounding reference signal power control, wherein the sounding reference signal power control comprises an aperiodic sounding reference signal [see para. 374, 465; the use of aperiodic SRS triggering during the uplink power control].

Regarding claim 6, Park discloses wherein the uplink power control comprises the sounding reference signal power control, wherein the sounding reference signal power control comprises a semi-persistent sounding reference signal [see para. 347, 465; the use of semi-persistent scheduling for the SRS used during the uplink power control].

Regarding claim 7, Park discloses wherein the path loss reference signal comprises one or more of a channel state information reference signal or a synchronization signal block [see para. 404, 472; the path loss reference signal comprises a set of SS/PBCH block indexes and/or a set of CSI-RS configuration indexes].

Regarding claim 14, Park discloses an apparatus for wireless communications [see Fig. 13, para. 469-481, Fig. 14, para. 487; a UE for wireless communication], comprising:
a processor [see Fig. 14, para. 487; a processor],
memory in electronic communication with the processor [see Fig. 14, para. 487; a memory in electronic communication with the processor]; and
instructions stored in the memory and executable by the processor to cause the apparatus to [see para. 487, 491; instructions stored in the memory and executable by the processor to cause the UE to]:
receive a first message [see Fig. 13, S1301, para. 469; the UE receives SRS configuration control information (DCI) from the eNB] for uplink power control [see para. 472; the transmission power of the SRS is determined based on the downlink pathloss estimation value calculated by the UE using the downlink reference signal indicated by the parameter set for the power control of the SRS] that indicates a first set of configured reference signal resources [see para. 470; the SRS configuration information includes a parameter set (including, e.g., a default power value P0, an inverse compensation information/ratio a, a downlink reference signal for estimation/calculation of pathloss, etc.) for power control of SRS for each SRS resource set and the SRS resource set includes one or more SRS resources] for a downlink reference signal [see para. 470, 472; the SRS configuration control information (DCI) includes the parameter set which indicated the downlink reference signal], wherein the downlink reference signal comprises a path loss reference signal [see para. 400, 403-404; the downlink reference signal comprises a pathloss reference signal]; and
receive, based at least in part on the first set of reference signal resources changing, a second message [see para. 473; receive, based on the downlink reference signal changing, a second message (MAC CE, DCI, etc.)] that indicates a second set of reference signal resources [see para. 347, 374, 473-475; that indicates a new set of SRS resources for the adjustment of transmission power values. See para. 475; when the power control adjustment is triggered, transmission power values of the SRS on all SRS resources are adjusted. See para. 347; the TPC command is used to compensate channel variations due to fast fading ... SRS power is adjusted by the TPC command signaled in UL grant DCI. See para. 374; when the beam change (or switching) is performed ... in a situation where candidate beams that may be a subject to which the SRS transmission are defined/configured as beam 1, beam 2, ..., beam 4, the "SRS beam set” may include all of four beams and for example, may be configured to include only beam 2 and beam 3 (here, such a configuration may then be reconfigured by a third layer (L3) (e.g., RRC) and/or L2 (e.g., MAC) and/or L1 (e.g., DCI). When a specific "SRS beam set" is thus configured and the specific SRS triggering message is received, the UE may operate to perform both SRS transmission for beam 2 and SRS transmission for beam 3 to SRS resource(s) indicated by the corresponding triggering or configured in advance] for the downlink reference signal [see para. 473; the second message (MAC CE, DCI, etc.) is for the downlink reference signal], wherein the second message comprises a medium access control (MAC) control element [see para. 473; the second message comprises (MAC CE, DCI, etc.)] having a format associated with updating reference signal configurations [see para. 473; the MAC CE is used to update/change the downlink reference signal; see para. 347; DCI format 3/3A associated with updating reference signal configurations]; and
update, in the power control, the first set of reference signal resources with the second set of reference signal resources based at least in part on receiving the second message [see para. 473-475; based on receiving the second message (MAC CE, DCI, etc.), update the parameter set with the new set of SRS resources for the adjustment of transmission power values of the SRS on all SRS resources. See para. 374; the SRS beam set 1 to 4 is reconfigured to the SRS beam set 2, 3].

Regarding claim 15, Park discloses wherein the instructions to update the first set of reference signal resources are executable by the processor to cause the apparatus to overwrite, in the power control, the first set of reference signal resources with the second set of reference signal resources based at least in part on receiving the second message [see para. 473-475; based on receiving the second message (MAC CE, DCI, etc.), update the parameter set with the new set of SRS resources for the adjustment of transmission power values of the SRS on all SRS resources. See para. 374; the SRS beam set 1 to 4 is reconfigured to the SRS beam set 2, 3], the instructions further executable by the processor to cause the apparatus to:
estimate a path loss for an uplink bandwidth part based at least in part on the second set of reference signal resources associated with the path loss reference signal [see para. 472, 475; the transmission power of the SRS is determined based on the downlink pathloss estimation value calculated by the UE using the downlink reference signal indicated by the parameter set for the uplink power control of the SRS].

Regarding claim 16, Park discloses wherein the first message comprises a radio resource control message for uplink power control [see 469-472; the SRS configuration control information (DCI) comprises the downlink reference signal (RRC message) for determining the transmission power of the SRS].

Regarding claim 17, Park discloses wherein the uplink power control comprises a physical uplink shared channel power control [see para. 477-478, 481; the uplink power control comprises PUSCH power control].

Regarding claim 18, Park discloses wherein the path loss reference signal comprises one or more of a channel state information reference signal or a synchronization signal block [see para. 404, 472; the path loss reference signal comprises a set of SS/PBCH block indexes and/or a set of CSI-RS configuration indexes].

Regarding claim 19, Park discloses wherein the uplink power control comprises the sounding reference signal power control, wherein the sounding reference signal power control comprises an aperiodic sounding reference signal [see para. 374, 465; the use of aperiodic SRS triggering during the uplink power control].

Regarding claim 20, Park discloses wherein the uplink power control comprises the sounding reference signal power control, wherein the sounding reference signal power control comprises a semi-persistent sounding reference signal [see para. 347, 465; the use of semi-persistent scheduling for the SRS used during the uplink power control].

Regarding claims 8 and 21, Park discloses an apparatus for wireless communications [see Fig. 13, para. 469-481, Fig. 14, para. 486; a base station for wireless communication], comprising:
a processor [see Fig. 14, para. 486; a processor],
memory in electronic communication with the processor [see Fig. 14, para. 486; a memory in electronic communication with the processor]; and
instructions stored in the memory and executable by the processor to cause the
apparatus to [see para. 486, 491; instructions stored in the memory and executable by the processor to cause the base station to]:
transmit a first message [see Fig. 13, S1301, para. 469; the base station transmits SRS configuration control information (DCI) to the UE] for uplink power control [see para. 472; the transmission power of the SRS is determined based on the downlink pathloss estimation value calculated by the UE using the downlink reference signal indicated by the parameter set for the power control of the SRS] that indicates a first set of configured reference signal resources [see para. 470; the SRS configuration information includes a parameter set (including, e.g., a default power value P0, an inverse compensation information/ratio a, a downlink reference signal for estimation/calculation of pathloss, etc.) for power control of SRS for each SRS resource set and the SRS resource set includes one or more SRS resources] for a downlink reference signal [see para. 470, 472; the SRS configuration control information (DCI) includes the parameter set which indicated the downlink reference signal], wherein the downlink reference signal comprises a path loss reference signal [see para. 400, 403-404; the downlink reference signal comprises a pathloss reference signal];
determine that the first set of reference signal resources has changed to a second set of reference signal resources [see para. 472-475, 479-481; determine that the downlink reference signal (the parameter set) has changed. See para. 374; determine that the SRS beam set 1 to 4 is reconfigured to the SRS beam set 2, 3]; and
transmit, based at least in part on the first set of reference signal resources changing, a second message [see para. 473; transmit, based on the downlink reference signal changing, a second message (MAC CE, DCI, etc.)] that indicates the second set of reference signal resources [see para. 347, 374, 473-475; that indicates a new set of SRS resources for the adjustment of transmission power values. See para. 475; when the power control adjustment is triggered, transmission power values of the SRS on all SRS resources are adjusted. See para. 347; the TPC command is used to compensate channel variations due to fast fading ... SRS power is adjusted by the TPC command signaled in UL grant DCI. See para. 374; when the beam change (or switching) is performed ... in a situation where candidate beams that may be a subject to which the SRS transmission are defined/configured as beam 1, beam 2, ..., beam 4, the "SRS beam set” may include all of four beams and for example, may be configured to include only beam 2 and beam 3 (here, such a configuration may then be reconfigured by a third layer (L3) (e.g., RRC) and/or L2 (e.g., MAC) and/or L1 (e.g., DCI). When a specific "SRS beam set" is thus configured and the specific SRS triggering message is received, the UE may operate to perform both SRS transmission for beam 2 and SRS transmission for beam 3 to SRS resource(s) indicated by the corresponding triggering or configured in advance] for the downlink reference signal [see para. 473; the second message (MAC CE, DCI, etc.) is for the downlink reference signal], wherein the second message comprises a medium access control (MAC) control element [see para. 473; the second message comprises (MAC CE, DCI, etc.)] having a format associated with updating reference signal configurations [see para. 473; the MAC CE is used to update/change the downlink reference signal; see para. 347; DCI format 3/3A associated with updating reference signal configurations], and wherein the second set of reference signal resources updates the first set of reference signal resources in the uplink power control [see para. 473-475; update the parameter set with the new set of SRS resources for the adjustment of transmission power values of the SRS on all SRS resources. See para. 374; the SRS beam set 1 to 4 is reconfigured to the SRS beam set 2, 3].

Regarding claims 10 and 23, Park discloses wherein the first message comprises a radio resource control message for uplink power control [see 469-472; the SRS configuration control information (DCI) comprises the downlink reference signal (RRC message) for determining the transmission power of the SRS].

Regarding claims 11 and 24, Park discloses wherein the uplink power control comprises a physical uplink shared channel power control [see para. 477-478, 481; the uplink power control comprises PUSCH power control].

Regarding claims 12 and 25, Park discloses wherein the uplink power control comprises the sounding reference signal power control, wherein the sounding reference signal power control comprises an aperiodic sounding reference signal [see para. 374, 465; the use of aperiodic SRS triggering during the uplink power control].

Regarding claims 13 and 26, Park discloses wherein the uplink power control comprises the sounding reference signal power control, wherein the sounding reference signal power control comprises a semi-persistent sounding reference signal [see para. 347, 465; the use of semi-persistent scheduling for the SRS used during the uplink power control].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nam et al. (US 2018/0278314 A1), see Fig. 13-14, para. 193-203, discloses receiving, by a user equipment (UE) from a base station (BS), a medium access control (MAC) control element (CE) signaling including a quasi co-location (QCL) indication between a first resource and a second resource and activation of the second resource, wherein the UE is configured with the second resource for CSI reporting; and identifying, by the UE from the MAC-CE signaling, the activation of the second resource and a QCL relation between the first resource and the second resource based on the QCL indication.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469